DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
2.	Claims 1-7 filed 3/25/21 are pending.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claims 1-7 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Andreasson et al (2004/0046020) in view of Hoganson (2014/0048593) and Wass et al (2010/0141457).
Re Claim 1: Andreasson discloses comprising:
a shielded enclosure having an internal space for receiving the medical items, the shielded enclosure configured to attenuate radio frequency signals emanated from RFID tags disposed outside the shielded enclosure to levels that are substantially undetectable within the internal space (see [0092] second dispensing unit interpreted as enclosure, [0058] each of storage compartments 440 may store medical products for individual patient, [0062] antennas 464 are in fixed location in dispensing station such that when drawer 440 closed, antennas 464 are located directly under closed drawer 440, see [0005] talks about a dispensing unit for medications, and where healthcare worker has access to storage compartments including medical products);
one or more RFID antennas disposed within the internal space of the shielded enclosure, the one or more RFID antennas for receiving radio frequency signals emanated from RFID tags attached to the medical items disposed within the internal space, wherein the radio frequency signals contain the unique identifiers encoded in the RFID tags (see [0062] talks about a closed drawer, which would be seen as a shielded enclosure, as well as RFID antennas 464 within the dispensing unit, [0037] RF interrogation signal signaled to induce RFID tag 20 to transmit its information to RF reader, which is detected by antenna, [0049] product information in RFID tags 20 of received medical products is read);
one or more RFID readers electrically connected to the one or more RFID antennas, the one or more RFID readers for decoding the unique identifiers contained in the radio frequency signals emanated from the RFID tags (see [0064] sequence of operations including initiation of RF field through antennas 468);
an inventory computer in electrical communication with the one or more RFID readers, the inventory computer having a processor for executing instructions for receiving the unique identifiers decoded by the one or more RFID readers and determining based thereon that a first medical item has been removed from the shielded enclosure (see [0012, 0015-0016, 0047] disclose determining a medical product is removed, [0042] healthcare management computer 115);
a medical item inventory database in which a chain of custody of medical items is maintained by associating unique identifiers of medical items with user identification information that identifies users having custody of medical items (see [0043] healthcare database 120, [0042] healthcare management computer 115 manages and store information related to operation of healthcare facility in healthcare database 120, [0053] include identity of pharmacist or other healthcare worker, [0056] identity of healthcare worker transporting medical products to dispensing unit);
a mobile computing device associated with a second user, the mobile computing device operable to scan the optical code attached to the first medical item (see [0041] RFID readers to scan items in remote cabinet);
a mobile computing device associated with a second user, the mobile computing device operable to scan the optical code attached to the first medical item (see [0041] RFID readers to scan items in remote cabinet);
and transmit a message to the inventory management server containing at least the unique identifier and second user identification information that identifies the second user (see [0051] transmit notification of detected mismatch to pharmacy terminal 130. Notification may then be displayed to healthcare worker at pharmacy, [0068] mismatch detected between medical products received by dispensing unit 410 and medical products withdrawn from pharmacy);
wherein the inventory management server is operable to receive the unique identifier of the first medical item and the second user identification information and operate on the medical item inventory database to update the chain of custody of the first medical item by associating the unique identifier of the first medical item with the second user identification information (see [0051] transmit notification of detected mismatch to pharmacy terminal 130. Notification may then be displayed to healthcare worker at pharmacy, [0068] mismatch detected between medical products received by dispensing unit 410 and medical products withdrawn from pharmacy).
However, Andreasson fails to disclose updating the chain of custody. Meanwhile, Hoganson discloses:
an inventory management server that, based on a determination that the first medical item has been removed from the shielded enclosure, operates on the medical item inventory database to update a chain of custody of the first medical item by associating the unique identifier of the first medical item with first user identification information that identifies a first user who removed the first medical item from the shielded enclosure (see [0060, 0062, 0063] of Hoganson, it discloses updating the COC, or chain of custody, record).
From the teaching of Hoganson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Andreasson’s pharmaceutical tracking with Hoganson’s disclosure of chain of custody in order to “… utilize differing identification modalities (see Hoganson Abstract).”
However, Andreasson and Hoganson fail to disclose decoding. Meanwhile, Wass discloses:
decode the unique identifier encoded in the optical code attached to the first medical item (see [0055] decodes unique serial number of each sensed RFID tag);
From the teaching of Wass, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Andreasson’s pharmaceutical tracking with Hoganson’s disclosure of chain of custody and Wass’s disclosure of decoding in order “… for tracking supplies, particularly medical supplies, and specifically individual medical items… (see Wass Abstract).”
Re Claim 2: However, Andreasson fails to disclose a chain of custody. Meanwhile, Hoganson discloses wherein inventory management server is further operable to operate on the medical item inventory database to update the chain of custody of the first medical item by disassociating in the medical item inventory database the unique identifier of the first medical item with the first user identification information (see [0060, 0062, 0063] of Hoganson, it discloses updating the COC, or chain of custody, record). From the teaching of Hoganson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Andreasson’s pharmaceutical tracking with Hoganson’s disclosure of chain of custody in order to “… utilize differing identification modalities (see Hoganson Abstract).”
Re Claim 3: Andreasson discloses wherein the optical code comprises a two- dimensional barcode and the mobile computing device associated with the second user is operable to scan a two-dimensional barcode attached to the first medical item (see [0040], which discloses barcodes).
Re Claim 4: However, Andreasson fails to disclose the following. Meanwhile, Hoganson discloses further comprising a user interface device in electrical communication with the inventory computer, the user interface device for receiving the first user identification information (see [0025, 0040, 0062] discloses a user interface). From the teaching of Hoganson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Andreasson’s pharmaceutical tracking with Hoganson’s disclosure of an user interface in order to “… utilize differing identification modalities (see Hoganson Abstract).”
Re Claim 5: Andreasson discloses wherein the inventory computer is operable to verify that the first user identification information is associated with a user who is authorized to access the interior space of the shielded enclosure (see [0005] talks about authenticating healthcare worker, [0013] displays mismatch notification).
Re Claim 6: However, Andreasson fails to disclose the following. Meanwhile, Hoganson discloses further comprising a mobile computing device associated with the first user that is operable to scan the optical code attached to the first medical item, decode the unique identifier encoded in the optical code attached to the first medical item, and transmit a first transfer initiation message containing at least the unique identifier to the inventory management server to initiate a transfer of custody of the first medical item to the second user from the first user (see [0027] scanning bar codes when transferred, database entry analogous to message, [0032] scans bar code recording transfer from pharmacy to individual 162 and records identification of individual 160 and time of receipt of item to database COC record, [0062] may receive message indicating carrier slated for delivery). From the teaching of Hoganson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Andreasson’s pharmaceutical tracking with Hoganson’s disclosure of transferring in order to “… utilize differing identification modalities (see Hoganson Abstract).”
Re Claim 7: However, Andreasson fails to disclose the following. Meanwhile, Hoganson discloses further comprising: the inventory management server computer operable to receive the first transfer initiation message and transmit a second transfer initiation message to the mobile computing device associated with the second user; and the mobile computing device associated with the second user operable to receive the second transfer initiation message and display the second transfer initiation message to prompt the second user to proceed with scanning the optical code attached to the first medical item in order to proceed with the transfer of custody (see [0027] scanning bar codes when transferred, database entry analogous to message, [0032] scans bar code recording transfer from pharmacy to individual 162 and records identification of individual 160 and time of receipt of item to database COC record, [0062] may receive message indicating carrier slated for delivery). From the teaching of Hoganson, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Andreasson’s pharmaceutical tracking with Hoganson’s disclosure of transferring in order to “… utilize differing identification modalities (see Hoganson Abstract).”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vilamovska (Improving the quality and cost of healthcare delivery: The potential of radio frequency identification (RFID) technology, NPL) is found to be considered the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

                                                                                                                                                       9/29/2022
/Fawaad Haider/
Examiner, Art Unit 3687